Mar 25 2015, 9:22 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                           Gregory F. Zoeller
Brownsburg, Indiana                                       Attorney General of Indiana

                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Chelsea Taylor,                                           March 25, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1402-CR-90
        v.                                                Appeal from the Marion Superior
                                                          Court
                                                          The Honorable Lisa Borges, Judge
State of Indiana,                                         Cause No. 49G04-1204-FA-022784
Appellee-Plaintiff




Bailey, Judge.




Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                 Page 1 of 12
                                             Case Summary
[1]   Chelsea Taylor (“Taylor”) appeals her conviction for Neglect of a Dependent,

      as a Class A felony.1 Taylor presents three issues for review, one of which is a

      challenge to the sufficiency of the evidence. Concluding that the State did not

      present sufficient evidence of probative value, we reverse.



                              Facts and Procedural History
[2]   On January 17, 2012, at around 4:30 p.m., Taylor reported to work a shift at an

      Indianapolis restaurant. Taylor’s live-in boyfriend, Ryan Worline (“Worline”),

      was left home in charge of Taylor’s one-year-old son, J.N., and Worline’s

      toddler, A.W. Over the course of several hours, neighbors in the apartment

      building heard repetitive thumping noises, suggestive of something being

      dropped to the floor. Neighbor Emily Jackson went upstairs to investigate but

      no one responded to her knocking. The noises had ceased by the time she went

      to bed around 10:00 or 10:30 p.m.


[3]   Taylor arrived home from work around 10:00 p.m. Reportedly, she found

      A.W. asleep in bed with Worline, then moved A.W. to her own bed and

      checked on J.N. Taylor went to sleep on the sofa.2 When she awakened the




      1
       Ind. Code § 35-46-1-4. Effective July 1, 2014, this offense is now a Level 1 felony. We refer to the version
      of the statute in effect in 2012.
      2
       She reported that she was upset with Worline due to his actions during a supervised visit earlier that day
      between J.N. and his father. Worline had called J.N.’s father a deadbeat.

      Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                           Page 2 of 12
      next morning, she moved to the bedroom without checking on the children.

      Sometime during the morning, Taylor and Worline awoke and spoke briefly

      with a family member who had stopped at the apartment to retrieve something.


[4]   Around noon, A.W. made sounds prompting Taylor to enter the children’s

      bedroom. She found J.N. unresponsive. At approximately 12:06 p.m., a 9-1-1

      dispatcher received a call reporting that J.N. was unresponsive. Emergency

      responders entered the apartment but did not attempt resuscitation efforts

      because they quickly concluded that J.N. was dead. A medical examination

      would later reveal that J.N. had died as a result of a skull fracture, and that he

      had likely died around midnight.


[5]   The State charged Worline with Murder; both Worline and Taylor were

      charged with Neglect of a Dependent. The State further alleged that the neglect

      offense was elevated to a Class A felony because it “result[ed] in death.” I.C. §

      35-46-1-4(b)(3). Specifically, the State alleged that Taylor:

              Did … knowingly place [J.N.] in a situation that endangered the life or
              health of [J.N.], that is: failed to check on the welfare of [J.N.] and/or
              failed to obtain prompt medical attention for [J.N.] after [J.N.] had
              sustained multiple recent and acute blunt force traumatic injuries and,
              further, that said acts resulted in death to [J.N.][.]
      (App. 106.)


      Taylor was tried jointly with Worline. At the conclusion of the State’s case-in-

      chief, Taylor moved for a directed verdict in her favor. Defense counsel argued

      that, although the State had presented evidence that Worline caused [J.N.]’s

      death by inflicting blunt force trauma, the State had not presented evidence that

      Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015          Page 3 of 12
      Taylor knowingly withheld life-saving medical treatment. The State responded

      that it had presented “at the very least a scintilla of evidence” and argued that

      “the absence of actual knowledge is no defense” because a parent has a “duty to

      discover” and act in a reasonable manner. (Tr. 638-39.) The trial court denied

      the motion for a directed verdict, stating that the jury could consider evidence

      of bruising.


[6]   With all charges submitted for the jury’s consideration, discussions turned to

      instructions. Over Taylor’s objection,3 the jury was instructed as follows:

              Any parent, guardian or person having the care, custody or control of
              any child need not have specific intent to commit the crime of neglect
              of a child, but merely allowing an act inconsistent with the child’s
              well-being to be committed will support a conviction for neglect of a
              child.
      (App. 136.) The jury convicted Taylor of Neglect, as a Class A felony, and she

      received a sentence of thirty years. Twenty years were suspended, and Taylor

      was ordered to serve four years imprisonment, six years in community

      corrections, and five years on probation. Taylor now appeals.



                                   Discussion and Decision




      3
       Defense counsel protested that the instruction (which referenced allowing an act) was not supported by the
      evidence. Indeed, Taylor was not alleged to have committed neglect by placing J.N. in Worline’s care.
      Allegedly, she omitted necessary care. The State also alleged that Taylor failed to check on J.N., but
      essentially abandoned this allegation at the outset, claiming that Taylor did indeed check on J.N. and must
      have been able to perceive his need for medical treatment.

      Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                         Page 4 of 12
[7]   At the time of J.N.’s death, Indiana Code Section 35-46-1-4(a) provided in

      relevant part:

              A person having the care of a dependent, whether assumed voluntarily
              or because of a legal obligation, who knowingly or intentionally:
              (1) places the dependent in a situation that endangers the dependent’s
              life or health:
              (2) abandons or cruelly confines the dependent;
              (3) deprives the dependent of necessary support; . . .
              commits neglect of a dependent, a Class D felony.
[8]   The offense was elevated to a Class A felony if it “result[ed]” in the death of a

      dependent less than fourteen years old. I.C. § 35-46-1-3(b)(3). In the context of

      neglect, “support” is defined to include “food, clothing, shelter, or medical

      care.” I.C. § 35-46-1-1.


[9]   The State charged, consistent with Indiana Code Section 35-46-1-4(a)(1), that

      Taylor “knowingly place[d] [J.N.] in a situation that endangered the life or

      health of [J.N.]” but the alleged factual omission was that she “failed to check

      on the welfare of [J.N.] and/or failed to obtain prompt medical attention for

      [J.N.] after [J.N.] had sustained multiple recent and acute blunt force traumatic

      injuries.” The allegation of failure to obtain medical care was premised upon

      subsection (a)(3). Finally, the State alleged, to support the elevation of the

      offense to a Class A felony, “that said acts resulted in death to [J.N.].” I.C. §

      35-46-1-4; App. 106. In order to establish a “knowing” omission, the State was

      required to prove that Taylor acted with “aware[ness] of a high probability”

      that she was engaging in the proscribed conduct. I.C. § 35-41-2-2(b).




      Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015      Page 5 of 12
[10]   In our review of a challenge to the sufficiency of the evidence, we neither

       reweigh the evidence nor reassess the credibility of witnesses. Griesemer v. State,

       __ N.E.3d ___ (Ind. Mar. 5, 2015), slip op. at 2. Instead, we look to the

       probative evidence supporting the verdict and the reasonable inferences drawn

       from that evidence. Id. If we find a reasonable trier of fact could infer guilt

       beyond a reasonable doubt, the conviction will be affirmed. Id.


[11]   Taylor’s argument with regard to the insufficiency of the evidence is two-fold:

       first, according to Taylor, “there is no evidence that Taylor was actually and

       subjectively aware of a high probability that J.N. needed medical care.”

       (Appellant’s Br. at 19.) Second, according to Taylor, the State failed to show “a

       causal connection between the lack of medical care and J.N.’s death.”

       (Appellant’s Br. at 20.) She points to evidence that she was at work when the

       fatal injuries were inflicted and also to the coroner’s testimony that the skull

       fracture was not detectable during an external examination. 4 As for causation,

       Taylor notes the absence of any testimony that the omission of medical care

       after 10:00 p.m. was a contributing factor to J.N.’s death around midnight. She

       contends that the jurors were asked to draw inferences supported only by other

       inferences in order to assess her presumed knowledge when she returned from

       work and checked on her child. Finally, she argues that the United States and

       Indiana Constitutions prohibit a conviction resting upon conjecture.




       4
         The forensic pathologist, Dr. Ken Obenson, discovered the fatal skull fracture only after J.N.’s scalp was
       removed.

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                            Page 6 of 12
[12]   The State responds that evidence will not be reweighed on appeal, and argues

       that: “[t]he facts in this case support the inference that Taylor was aware of

       [J.N.]’s serious injuries.” (Appellee’s Br. at 14.) The State notes that J.N.’s

       injuries were numerous and severe and claims “any reasonable person would

       immediately know that J.N. needed help.” (Appellee’s Br. at 14.) As to

       causation, the State argues that it need not have shown that medical attention

       would have saved J.N. but rather, “Taylor was required to protect her son and

       not knowingly place him in a dangerously volatile situation that ultimately led

       to his murder.” (Appellee’s Br. at 16.)5


[13]   At the outset, we are compelled to acknowledge the pervasive confusion with

       regard to the allegations against Taylor. Although the State alleged that she

       knowingly “placed” J.N. in a dangerous situation, there are no corresponding

       factual allegations in the charging information. (App. 106.) The State did not

       allege that Taylor physically injured J.N.; nor is she alleged to have committed

       neglect by placing her child in Worline’s care. The factual allegation against

       which Taylor was to defend herself was that she knowingly omitted medical

       care.


[14]   When the allegation of neglect is the failure to provide medical care, the State

       must show that the need for medical care was actual and apparent and the

       accused was actually and subjectively aware of that need. Fout v. State, 619



       5
         We direct the State to the charging information, which did not allege that Taylor committed neglect by
       leaving J.N. in her boyfriend’s care.

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                          Page 7 of 12
       N.E.2d 311, 313 (Ind. Ct. App. 1993) (“[W]ithout some proof that Karrie

       subjectively knew of Lela’s peril, the evidence was not sufficient to support the

       verdict.”) Here, the State presented no evidence that Taylor was informed of

       her son’s dire condition. Although some neighbors may have been concerned

       about strange noises, they did not contact Taylor. Too, there is no evidence

       that Worline admitted his abuse of J.N.


[15]   As such, the State focused upon Taylor’s statements to investigators regarding

       her perceptions when she returned from work.6 Taylor’s account of events was

       that she came home from work, moved Worline’s sleeping child into a crib, and

       then checked on her sleeping son. Taylor did not describe the lighting

       conditions, but reported being able to detect that J.N. was breathing and that he

       was in a diaper and was at least partially covered with a blanket.7 Neither




       6
         Deputy Coroner Lloyd Sprowl succinctly denied having personal knowledge of “what Taylor saw when she
       checked on her child at 10:00.” (Tr. 73.) Likewise, Detective Robert Flack testified that he didn’t know the
       lighting conditions and could not say whether injuries would have been visible to Taylor, as he was “not
       there at that time.” (Tr. 542.)
       7
         Taylor was interviewed by Detective Robert Flack. During the interview, another officer wanted to “ask a
       couple [questions]” and was given permission to “jump in.” (App. 244.) Taylor was asked how J.N. was
       lying in the crib “when you found [J.N.].” (App. 244.) The interviewer did not specify whether the time
       frame in question was upon Taylor’s return from work or upon her finding J.N. deceased. In any event, after
       several questions regarding crib placement and blankets, the following exchange took place:
               Question: How many blankets does he cover up with?
               Taylor: Uh, he usually just has one. I put one in there with him.
               Question: Was it still on?
               Taylor: Yes, it’s still on. Then they had it over him.
               Question: When did you, I mean when you found him in bed?
               Taylor: Oh, yeah.
               Question: He still had the blanket on him?

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                         Page 8 of 12
       Taylor’s statements, nor any trial testimony, clarified what specific area of

       J.N.’s body was exposed.


[16]   There is an absence of evidence that Taylor was aware of J.N.’s need for

       medical care and refused to summon help. Indeed, by the time of the closing

       argument, the State seemed to have supplemented its theory of prosecution.

       The prosecutor argued “he should have never been there alone with Ryan in the

       first place and Chelsea knew that.” (Tr. 779.) The prosecutor urged the jury to

       convict Taylor because she failed to stop Worline:

                I know you’ll come to the right decision. If Ryan Worline is guilty of
                murdering an infant child and leaving him to die and neglecting that
                child and Chelsea Taylor did nothing to stop him. They’re guilty.
       (Tr. 785.) Again, Taylor had not been charged with neglect for having left J.N.

       in Worline’s care. Where the State charges a specific offense, the defendant

       cannot lawfully be convicted by proof that he or she committed a similar

       offense. Kelley v. State, 210 Ind. 380, 385, 3 N.E.2d 65, 68 (1936). The State’s

       new theory by the end of the trial – that Taylor allowed Worline access to J.N.

       and simply “did nothing to stop [Worline]” is not the offense for which she was

       charged, and no conviction can be made to stand on that theory. (Tr. 785.)




                Taylor: Uh, yeah, it was like down to his calves right here.
       (App. 245-46.) There was no elaboration of whether “down to” his calves meant that J.N. was covered to
       that extent or rather that the blanket was pushed down to the calves, allowing significant exposure. In her
       follow-up statement, Taylor responded to a question specifically directed to “when you checked on him
       Tuesday night” by stating that J.N. was wearing just a diaper and was covered with a blanket. (App. 271.)

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                          Page 9 of 12
[17]   As to the State’s express allegation – that Taylor knowingly withheld medical

       care – the fact-finder could only reach that conclusion by means of pyramiding

       inferences to be drawn from Taylor’s statements. An inference may be defined

       as: “A conclusion reached by considering other facts and deducing a logical

       consequence from them.” Black’s Law Dictionary, 897 (10 th Ed.)


[18]   In her statements, Taylor claimed she saw no injuries warranting medical

       intervention. The prosecution urged the jury to reject this claim of ignorance,

       but to use Taylor’s account of checking on her child to reach conclusions such

       as “she saw the abrasion” and “she probably saw his frenulum.” (Tr. 781.)

       However, the jury could reasonably infer that Taylor knowingly8 deprived J.N.

       of medical care after her return home only if she saw and assessed injuries

       warranting medical attention, which could be true if injuries of such severity

       were visible to her, which could be true if conditions were visually suitable, that

       is, if J.N.’s body was exposed to the eye under adequate lighting conditions.

       What is lacking is an evidentiary fact having independent validity. See Brown v.

       State, 36 N.E.2d 759, 760 (Ind. 1941) (“A fact in the nature of an inference may

       itself be taken as the basis of a new inference, whether intermediate or final,

       provided the first inference have [sic] the required basis of a proved fact.”)

       (emphasis added).




       8
         The mens rea of “knowing” is applicable in this criminal matter, although the prosecution repeatedly urged
       the trial court and the jury to consider negligence concepts, such as “duty to discover” and “duty to act in a
       reasonable manner.” (Tr. 639, 783.)

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                          Page 10 of 12
[19]   In this instance, the jury simply was not provided evidence that Taylor inflicted

       an injury, was present when injury was inflicted, heard the infliction of injury,

       or saw manifestations of an injury necessitating medical care. Although Taylor

       conceivably or hypothetically could have seen an injury of such severity that

       immediate medical care would be warranted, there is no evidence that she did

       so.


[20]   Although reasonable inferences may be drawn from evidence, it is the State’s

       burden to present evidence on each element of the charged crime from which

       those inferences may be drawn. Ultimately, a criminal conviction absent proof

       beyond a reasonable doubt on each element of the charged crime amounts to

       fundamental error. See In re Winship, 397 U.S. 358, 361 (1970) (observing, “the

       requirement that guilt of a criminal charge be established by proof beyond a

       reasonable doubt dates at least from our early years as a Nation.”)


[21]   The inference-stacking without establishment of a predicate fact, which the

       prosecution invited and the State deems sufficient to withstand appeal, is not

       constitutionally adequate. The State failed to adduce sufficient proof to support

       Taylor’s conviction for Neglect of a Dependent.9




       9
         Because there is insufficient evidence to establish Taylor committed Neglect of a Dependent, it is not
       essential that we address the failure of proof necessary to elevate the charged offense to a Class A felony, that
       is, that an omission “resulted” in J.N.’s death. However, we observe that Dr. Ken Obenson, the witness
       whose testimony the State accepts as probative causation testimony, did not render an expert opinion
       regarding the critical time frame. He was never specifically asked whether the failure to obtain medical care
       after 10:00 p.m. when Taylor came home was a factor contributing to J.N.’s death (projected to be
       approximately two hours later).

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                            Page 11 of 12
[22]   Reversed.


       Najam, J., and Pyle, J., concur.




       Dr. Obenson’s discussion of that which was, in his view, of “possible” benefit, (Tr. 264), is derived from a
       hypothetical propounded to him during cross-examination by Taylor’s attorney. After Detective Bill Rogers
       testified that Taylor had reported hearing one of the two children in the home cry at 5:00 a.m., defense
       counsel directed Dr. Obenson’s attention to the prospect of early morning medical intervention (apparently
       expecting to highlight the futility of medical care for a deceased child). Dr. Obenson replied in a manner
       unresponsive to the predicate facts of the hypothetical, which had incorporated a time frame after J.N.’s
       death:
              Defense Counsel: And if the child passed away in your opinion probably around midnight,
              would medical intervention at 5:00 o’clock in the morning, 6:00 o’clock in the morning, 7:00
              o’clock in the morning, that would that make any difference.
              Dr. Obenson: It’s hard to say. Head injuries – abuse – well, I shouldn’t use the term, sorry,
              Your Honor. Inflicted head trauma has a very high mortality rate. And so intervention at 5:00,
              6:00, 7:00, may not have been as helpful. But again, children are very resilient and it’s also
              possible that if he had received medical attention at the time that you suggest that he could have
              recovered perhaps after a prolonged stay.
              Defense Counsel: So doctor, if I’m understanding you correctly, you just said that if a child
              died at midnight, five hours later medical intervention might have saved his life?
              Dr. Obenson: No. I’m saying that if he was alive within the range of death – the time of death
              were given or we’re assuming is up to 12 hours. So if he was alive at the time that you suggest,
              even if the trauma was inflicted earlier, it is possible that if he was alive at the time that medical
              intervention would have been beneficial. Obviously, if he was dead, no medical intervention
              would help him.
              Defense Counsel: Can you say to a reasonable degree of medical certainty that this child was
              alive at 5:00 a.m. on January 18th?
              Dr. Obenson: I can say more likely than not, he was not.
       (Tr. 263-65.)

       Court of Appeals of Indiana | Opinion 49A02-1402-CR-90 | March 25, 2015                               Page 12 of 12